


109 HR 5535 IH: Prevention of Civil RICO Abuse Act of

U.S. House of Representatives
2006-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5535
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2006
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to exclude foreign
		  governmental entities from suing under the treble damages portion of its civil
		  RICO provisions.
	
	
		1.Short titleThis Act may be cited as the
			 Prevention of Civil RICO Abuse Act of
			 2006.
		2.RICO
			 amendmentSection 1964(c) of
			 title 18, United States Code, is amended by adding at the end the following:
			 A foreign governmental entity may not sue under this
			 subsection..
		
